Case 1:17-cv-02462-MSK-SKC Document 85 Filed 07/29/20 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Senior Judge Marcia S. Krieger

   Civil Action No. 17-cv-02462-MSK-STV

   C.W., a minor,
   by and through his parents B.W. and C.B.,

          Plaintiffs,

   v.

   DENVER COUNTY SCHOOL DISTRICT NO. 1,

         Defendant.
   ______________________________________________________________________________

        OPINION AND ORDER GRANTING MOTION FOR ATTORNEY FEES AND
                    GRANTING IN PART AND DENYING IN PART
                      MOTION TO REVIEW AWARD OF COSTS
   ______________________________________________________________________________

          THIS MATTER comes before the Court pursuant to Plaintiffs’ Motion for Attorney

   Fees (# 67), the Defendant’s response (# 74), and Plaintiffs’ reply (# 75); and Defendant’s

   Motion to Review Award of Costs (# 70), Plaintiffs’ response (# 73), and the Defendant’s reply

   (# 81). For the reasons that follow, the motion for attorney fees is granted, and the motion to

   review award of costs is granted in part and denied in part.

                                          I. BACKGROUND

          The Court assumes the reader’s familiarity with the claims and underlying proceedings in

   this case. It is sufficient to observe that Plaintiff C.W., a minor child enrolled in the Defendant

   Denver County School District (the “District”), is entitled to special education and related

   services pursuant to the Individuals with Disabilities Education Act (“IDEA”). C.W.’s parents

   initiated this case by filing an Amended Complaint (# 16), the operative pleading, seeking review

   and reversal of the ALJ’s determination pursuant to 20 U.S.C. §1415(C). The Amended

                                                     1
Case 1:17-cv-02462-MSK-SKC Document 85 Filed 07/29/20 USDC Colorado Page 2 of 12




   Complaint also alleged various claims pursuant to § 504 of the Rehabilitation Act of 1973, Title

   II of the Americans with Disabilities Act (“ADA”), and the Equal Protection Clause of the

   Fourteenth Amendment to the Constitution.

            On September 25, 2019, the Court issued an Order and Opinion finding that the ALJ

   erred in concluding that C.W.’s 2017 IEP provided him a free appropriate public education

   (“FAPE”). (# 62 at 11-12). Specifically, the Court found the “District’s failure to designate a

   facility to meet C.W.’s needs was the equivalent of providing none and failing to admit that it

   could not provide required services. The ambiguity in the IEP impaired C.W.’s receipt of

   educational services and prevented his parents from exercising procedural and substantive rights

   on his behalf. As a result, he was denied a FAPE.” (# 62 at 12). Accordingly, the Court

   reversed the ALJ’s determination and remanded the matter to the ALJ to determine the relief to

   which C.W. is entitled during the period the 2017 IEP was operative. (# 62 at 12). The Opinion

   also dismissed Plaintiffs’ remaining non-IDEA claims for failure to exhaust under the IDEA’s

   exhaustion provision. (# 62 at 16-17). Notably, the Opinion explained that “[t]he non-IDEA

   claims are simply alternative legal theories seeking to redress the same conduct — the District’s

   failure to offer C.W. a free appropriate public education.” (# 62 at 17).

            On September 25, 2019, Final Judgment (# 63) entered in favor of Plaintiffs and against

   the District. Then, on October 16, 2019, the Clerk of the Court taxed $1,973.59 in costs against

   the District. (# 68). Plaintiffs now seek an award of $75,485.001 in attorney fees pursuant to

   20 U.S.C. §1415(i)(3)(B). The District opposes this request and seeks to reduce the award of

   costs.



   1
          This amount includes an additional request of $1,750.00 for fees attributable to the
   pending motion for attorney fees.
                                                    2
Case 1:17-cv-02462-MSK-SKC Document 85 Filed 07/29/20 USDC Colorado Page 3 of 12




                                            II. DISCUSSION

           Motion for Attorney Fees

           The IDEA contains a fee-shifting provision which allows a “prevailing party” to recover

   its “reasonable attorneys' fees as part of the costs to the parents of a child with a disability who is

   the prevailing party.” 20 U.S.C. § 1415(i)(3)(B). To determine whether a party prevails for

   purposes of attorney fees under the IDEA, “actual relief on the merits of the child’s claim [must]

   materially alter[] the legal relationship between the parties by modifying the defendant’s

   behavior in a way that directly benefits the plaintiff.” M.S. ex rel. J.S. v. Utah Schools for Deaf

   and Blind, 822 F.3d 1128, 1136 (10th Cir. 2016). Here, the District contends that because

   Plaintiffs only achieved minimal success on the merits, they are not a prevailing party for

   purposes of awarding attorney fees, and thus, the statute does not apply. The Court disagrees.

           The September 25, 2019 Opinion identified the limited issue raised on appeal -- whether

   the ALJ erred in finding that C.W.’s 2017 IEP provided him a FAPE; thus, the decision was

   reversed, and the matter remanded for an award of appropriate relief. (# 62 at 12). This

   determination – a decision on the merits -- constitutes more than de minimus or technical success

   by the Plaintiffs on their claim. It materially alters the legal relationship between the District and

   the Plaintiffs.

           To the extent the District argues that the dismissal of non-IDEA claims should somehow

   undermine Plaintiffs’ status as the prevailing party, the Court disagrees. The Opinion expressly

   stated that the gravamen of the Amended Complaint was the claim for the denial of a FAPE (#

   62 at 16), precisely the issue upon which Plaintiffs prevailed. “The only real difference between

   the IDEA appeal and federal claims is not in their substance, but in C.W.’s procedural request for


                                                      3
Case 1:17-cv-02462-MSK-SKC Document 85 Filed 07/29/20 USDC Colorado Page 4 of 12




   monetary damages [], which are unavailable under the IDEA. The non-IDEA claims are simply

   alternative legal theories seeking to redress the same conduct — the District’s failure to offer

   C.W. a free appropriate public education.” (# 62 at 16-17). Thus, the dismissal of the non-

   IDEA claims does not preclude an award of attorney fees to Plaintiffs. The Court finds

   Plaintiffs, as the prevailing party, are entitled to an award of reasonable attorney fees.

          The Plaintiffs’ motion requests $75,485.002 in attorney fees for work expended in pursuit

   of this action in the District Court3 and on the pending motion for fees, reflecting 209.9 hours

   billed by one attorney at a $350.00 per hour billing rate and 20.9 hours billed by one paralegal at

   $100.00 per hour. (# 67 at 4, # 75 at 7). The District’s response is that the attorney fees should

   be reduced due to lack of success on the merits and general “overbilling”. (# 74).

          “The most useful starting point for determining the amount of a reasonable fee is the

   number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.”

   Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (citations omitted); see Zisumbo v. Ogden

   Regional Medical Center, 801 F.3d 1185, 1207 (10th Cir. 2015). “This calculation provides an

   objective basis on which to make an initial estimate of the value of a lawyer’s services.” Id. In

   other words, “[t]o determine the reasonableness of a fee request, a court must begin by

   calculating the so-called lodestar amount of a fee, and a claimant is entitled to the presumption

   that this lodestar amount reflects a reasonable fee.” Robinson v. City of Edmond, 160 F.3d 1275,

   1281 (10th Cir. 1998) (quotations and citations omitted); see Flitton v. Primary Residential



   2
           Plaintiffs’ counsel represents he incurred $73,735.00 in attorney fees related to the
   pursuit of this action and $1,750.00 related to the pending motion for fees. (# 75 at 7).
   3
          C.W.’s parents filed their due process complaint pro se and were not represented by
   counsel at the administrative hearing. Therefore, they do not seek fees or costs related to that
   proceeding. (# 67 at 3 n.1).
                                                     4
Case 1:17-cv-02462-MSK-SKC Document 85 Filed 07/29/20 USDC Colorado Page 5 of 12




   Mortgage, Inc., 614 F.3d 1173, 1176-77 (10th Cir. 2010). “The lodestar calculation is the

   product of the number of attorney hours reasonably expended and a reasonable hourly rate.” Id.

   (quotation omitted). This calculation, however, does not end the district court's inquiry when

   the prevailing party succeeds on only some of the asserted claims. Hensley, 461 U.S. at 434, 103

   S.Ct. 1933. Indeed, the Supreme Court has instructed that in such cases, two additional

   questions must be considered: (1) whether the plaintiff's’ successful and unsuccessful claims

   were related; and (2) whether the plaintiffs’ overall level of success justifies a fee award based

   on the hours expended by plaintiff's’ counsel. Id.

          A.      Plaintiffs’ Degree of Success

          The first and most critical factor in determining the reasonableness of a fee award is the

   degree of success obtained. M.S., 822 F.3d at 1137-38; Farrar v. Hobby, Jr., 506 U.S. 103, 114

   (1992); Hensley, 461 U.S. at 436.

          The District argues that the attorney fees incurred in conjunction with the dismissed non-

   IDEA claims should be denied. It is true that when a plaintiff failed to prevail on a claim that is

   distinct in all respects from his successful claims, the hours spent on the unsuccessful claim

   should be excluded in considering the amount of a reasonable fee. Hensley, 461 U.S. at 440.

   However, if a plaintiff presents several related claims, failure on some claims should not

   preclude full recovery of attorney fees if the plaintiff achieves success on a “significant”,

   interrelated claim. Latin v. Bellio Trucking, Inc., 720 F’Appx. 908, 911 (10th Cir. 2017); Jane L.

   v. Bangerter, 61 F.3d 1505, 1512 (10th Cir. 1995). Claims are related so long as they are based

   on a common core of facts or are based on related legal theories and “[m]uch of counsel's time

   will be devoted generally to the litigation as a whole, making it difficult to divide the hours

   expended on a claim-by-claim basis. Such a lawsuit cannot be viewed as a series of discrete


                                                     5
Case 1:17-cv-02462-MSK-SKC Document 85 Filed 07/29/20 USDC Colorado Page 6 of 12




   claims. Instead the district court should focus on the significance of the overall relief obtained

   by the plaintiff in relation to the hours reasonably expended on the litigation.” M.S., 822 F.3d at

   1137-38 (quoting Hensley, 461 U.S. at 435).

           Here, Plaintiffs’ Amended Complaint alleged three non-IDEA causes of action - violation

   of the Rehabilitation Act, ADA, and Equal Protection Clause. All of the claims were premised on

   the same facts and the non-IDEA claims were not dismissed on their merits, but rather for failure

   to exhaust remedies prior to bringing this action. In short, the non-IDEA claims were simply

   alternative theories for relief that were not procedurally ripe. As a result, the Court rejects the

   District’s contention that the dismissed non-IDEA claims are unrelated to the IDEA claim. Even

   if the non-IDEA claims were unrelated to the IDEA claim, the Court would be disinclined to

   reduce billing entries by 75% as requested by the District. Such calculation is purely mechanical

   devoid of any recognition of the factual overlap among the claims. See M.S., 822 F.3d at 1137.

   The fact that the Plaintiffs did not obtain all of the relief that they requested in conjunction with

   the non-IDEA claims does not change the fact that the central issue – did the District deny C.W.

   a FAPE – was resolved. This determination and the subsequent remand was a substantial

   success by the Plaintiffs. See Hensley, 461 U.S. at 435 n.11 (finding that it is not “necessarily

   significant” that a prevailing plaintiff did not receive all the relief requested).

           B.      Reasonableness of Hours Expended

           Finally, the Court addresses the District’s assertion that Plaintiffs’ fee award must be

   reduced based on “overbilling” – billing for an unreasonable amount of time for the tasks

   performed. (# 74 at 15). Particularly, the District contends that the smallest increment of time

   allotted – 12 minutes – should have been reduced to six minutes for particular tasks. (# 74 at 15).

   The challenge is directed to billing entries for receiving and analyzing routine Court orders,


                                                      6
Case 1:17-cv-02462-MSK-SKC Document 85 Filed 07/29/20 USDC Colorado Page 7 of 12




   minute orders, courtroom minutes, and email correspondence from opposing counsel. (# 74 at

   15).

          In determining the reasonableness of the hours expended, a court considers several

   factors, including: (1) whether the amount of time spent on a particular task appears reasonable

   in light of the complexity of the case, the strategies pursued, and the responses necessitated by an

   opponent’s maneuvering; (2) whether the amount of time spent is reasonable in relation to

   counsel's experience; and (3) whether the billing entries are sufficiently detailed, showing how

   much time was allotted to specific task. Shaw v. AAA Engineering & Drafting, Inc., 213 F.3d

   538, 542 (10th Cir. 2000) (citing Ramos v. Lamm, 713 F.2d 546, 553-54 (10th Cir. 1983)). “The

   party seeking an award of fees should submit evidence supporting the hours worked and rates

   claimed.” Hensley, 461 U.S. at 433; Roth v. Coleman, 438 F’Appx. 725, 727 (10th Cir. 2011).

   The 10th Circuit has noted that “[c]ounsel for the party claiming the fees has the burden of

   proving hours to the district court by submitting meticulous, contemporaneous time records that

   reveal, for each lawyer for whom fees are sought, all hours for which compensation is requested

   and how those hours were allotted to specific tasks.” Case v. Unified School Dist. No. 233,

   Johnson County, KS, 157 F.3d 1243, 1250 (10th Cir. 1998). Once the court has adequate time

   records before it, “it must then ensure that the winning attorney has exercised ‘billing

   judgment.’” Case, 157 F.3d at 1250 (quoting Ramos, 713 F.2d at 553). “Billing judgment

   consists of winnowing the hours actually expended down to the hours reasonably expended.” Id.

          Though not required to do so, the Court conducted a thorough review of Plaintiffs’

   counsel’s billing statement, which adequately details the nature of the task performed, who

   performed the task, and the time expended on each task. “[T]rial courts need not, and indeed

   should not, become green eye-shade accountants. The essential goal in shifting fees (to either


                                                    7
Case 1:17-cv-02462-MSK-SKC Document 85 Filed 07/29/20 USDC Colorado Page 8 of 12




   party) is to do rough justice, not to achieve auditing perfection.” Fox v. Vice, 563 U.S. 826, 838,

   131 S.Ct. 2205, 2216, 180 L.Ed.2d 45 (2011). Based on that review, the Court finds the time

   devoted to certain tasks appears reasonable, and the hours billed are proportionate to the

   experience of the attorney who billed those hours. For example, attorney Jack Robinson states

   he has practiced special education law for 22 years and, thus, he is able to complete tasks in an

   efficient manner. The Court disagrees with the District’s categorical assertion that Mr. Robinson

   should have reviewed all of the identified filings and emails in six minutes or less. There is no

   support for such a broad contention, nor for it in the context of particular entries. The District

   has not submitted any evidence of a customary billing practice at odds with that used by Mr.

   Robinson, nor any detailed objection to any specific entry. The Court notes that Mr. Robinson

   exercised billing judgment by editing his paralegal’s billing statement, omitting his charges for

   time spent communicating with Plaintiffs and colleagues, and for researching legal issues. (# 67-

   1). He also removed a duplicate billing entry. (# 75). In the absence of a showing by the District

   that Mr. Robinson’s practices were unusual relative to other professionals or a specific showing

   as to a specific entry, the Court assumes that the use of the 12 minute segment is a rough

   estimate of the time necessary for the tasks specified, noting that some may have taken less than

   the time allotted and some may have taken more, but that on the whole Mr. Robinson properly

   exercised his billing judgment is allotting the time for a group of similar tasks.

          The lodestar calculation is: 209.9 hours x $350 = $73,465 for Mr. Robinson + 20.9 hours

   x $100.00 = $2090 for his paralegal, Ms. Lakey. The presumptively reasonable lodestar amount

   totals $75,555, however $70 has been deducted for a duplicate billing entry. (#67, # 75).

   Thus, the Court awards the Plaintiffs $75,485.00 in fees pursuant to 20 U.S.C. § 1415(i)(3)(B).




                                                     8
Case 1:17-cv-02462-MSK-SKC Document 85 Filed 07/29/20 USDC Colorado Page 9 of 12




          Motion to Review Award of Costs

          Following the Court’s Final Judgment in favor of Plaintiffs and against the District, the

   Plaintiffs tendered their bill of costs for review by the Clerk of the Court in the amount of

   $1,973.59. (# 66). On October 16, 2019, the Clerk taxed costs against the District in the total

   amount of $1,973.59. (# 68). Through this motion, the District seeks to reduce the award of

   costs taxed by the Clerk in favor of the Plaintiffs pursuant to Fed. R. Civ. P. 54(d)(1). (# 70).

          A. Legal Standards

          The Federal Rules of Civil Procedure provide that costs, other than attorney fees, “should

   be allowed to the prevailing party” unless “a federal statute, these rules, or a court order provides

   otherwise.” Fed. R. Civ. P. 54(d). The term “costs” as used in Rule 54(d) allows a judge or

   clerk of any court of the United States to tax costs for transcripts and copies “necessarily

   obtained for use in the case.” 28 U.S.C. § 1920(2) & (4); In re Williams Securities Litigation,

   558 F.3d 1144, 1147 (10th Cir. 2009). “A prevailing party bears the burden of establishing the

   amount of costs to which it is entitled.” Id. at 1148. The 10th Circuit has “establish[ed] that the

   amount a prevailing party requests must be reasonable. Once a prevailing party establishes its

   right to recover allowable costs, however, the burden shifts to the ‘non-prevailing party to

   overcome the presumption that these costs will be taxed.” Id.

          B. Analysis

          The District iterates its argument that Plaintiffs are not a prevailing party in this action

   and further claims that the Clerk erred in taxing costs for several depositions. For the reasons

   previously stated, the Court rejects the District’s first argument. Turning to whether the

   deposition costs should be taxed, the Court asks (1) whether Plaintiffs’ requests are reasonable,




                                                     9
Case 1:17-cv-02462-MSK-SKC Document 85 Filed 07/29/20 USDC Colorado Page 10 of 12




   and if so, (2) whether the District’s pleadings are sufficient to overcome the presumption that the

   costs of the depositions identified by the Clerk should be taxed.

          The “necessarily obtained for use in the case” standard articulated in 28 U.S.C. § 1920

   allows prevailing parties to recover costs for materials that are “reasonably necessary to the

   litigation of the case.” In re Williams, 558 F.3d at 1148 (quoting Mitchell v. City of Moore, 218

   F.3d 1190, 1204 (10th Cir. 2000)). “[A] prevailing party may not recover costs for materials that

   merely ‘added to the convenience of the counsel’ or the district court.’” Id. at 1147.

          The 10th Circuit has rejected the argument “that a district court may only award costs for

   depositions the district court actually used in deciding summary judgment.” Id. at 1149.

   “[M]aterials may be taxable even if they are not ‘strictly essential’ to the district court’s

   ‘resolution of the case.’” Id. at 1148 (quoting Furr v. AT&T Techs., Inc., 824 F.2d 1537, 1550

   (10th Cir. 1987)). Because the “standard is one of reasonableness,” if materials or services are

   “reasonably necessary for use in the case, even if they are ultimately not used to dispose of the

   matter, the district court can find necessity and award the recovery of costs.” Id. (quoting

   Callicrate v. Farmland Indus., Inc., 139 F.3d 1336, 1339 (10th Cir. 1998)).

          The “necessarily obtained for use in the case” standard acknowledges that “caution and

   proper advocacy may make it incumbent on counsel to prepare for all contingencies which may

   arise during the course of litigation …” Callicrate, 139 F.3d at 1340 (quotations omitted). The

   10th Circuit has been unwilling to “penalize a party who happens to prevail on a dispositive

   motion by not awarding costs associated with that portion of discovery which had no bearing on

   the dispositive motion, but which appeared otherwise necessary at the time it was taken for

   proper preparation of the case.” Id. Further, any “rule that permits costs only for depositions

   received in evidence or used by the court in ruling upon a motion for summary judgment is


                                                     10
Case 1:17-cv-02462-MSK-SKC Document 85 Filed 07/29/20 USDC Colorado Page 11 of 12




   narrower than section 1920.” Merrick v. Northern Natural Gas Company, 911 F.2d 426, 434

   (10th Cir. 1990).

          The District objects to costs associated with the depositions of Gene Bamesberger and the

   Plaintiffs. In response, the Plaintiffs maintain that depositions and resulting transcripts were

   reasonably necessary at the time taken. The Court agrees as to Mr. Bamesberger only.

          Reasonableness must be based on the “particular facts and circumstances at the time the

   expense was incurred” and not with the “benefit of hindsight.” In re Williams, 558 F.3d at 1148

   (citation omitted). Plaintiffs assert that the deposition testimony of Gene Bamesberger was

   reasonably necessary to establish that the District did not find a residential treatment facility that

   would accept C.W. or that was able to implement the February 2017 IEP. Both parties referred

   to Mr. Bamesberger’s testimony in their briefing and attached portions of his deposition

   transcripts as exhibits. (# 56-1, # 57-3, # 58 at 12, 19).

          Plaintiffs also argue that the deposition testimony of Plaintiffs C.W. and B.W. was

   reasonably necessary in that the District relied upon such testimony in its briefing. (# 57 at 21,

   38-39). The Court disagrees. It is unclear how the District citing to this testimony in its briefing

   makes the depositions “reasonably necessary” and Plaintiffs offer no further support. In this

   circumstance, it would have been appropriate for the Plaintiffs to present their own testimony by

   affidavit in order to adequately brief the merits of the IDEA appeal. Thus, as to the Plaintiffs

   depositions, the District overcame the presumption that the associated costs are reasonable and

   should be taxed.

          Accordingly, the Court denies the District’s motion as to costs associated with the

   deposition of Gene Bamesberger and grants the motion as to costs associated with the Plaintiffs’




                                                     11
Case 1:17-cv-02462-MSK-SKC Document 85 Filed 07/29/20 USDC Colorado Page 12 of 12




   depositions. The Clerk’s Award of Costs shall be reduced by the amount of costs associated

   with the Plaintiffs’ depositions.

                                          III. CONCLUSION

          For the foregoing reasons, the Plaintiffs’ Motion for Attorney Fees (# 67) is GRANTED

   to the extent that the Plaintiffs are awarded $75,485.00 in fees against the District pursuant to

   20 U.S.C. § 1415(i)(3)(B). Further, Defendant’s Motion to Review Award of Costs (# 70) is

   GRANTED IN PART AND DENIED IN PART as set forth above.

          Dated this 29th day of July, 2020.

                                                         BY THE COURT:




                                                         Marcia S. Krieger
                                                         Senior United States District Judge




                                                    12
